This is a road vacation case under authority of Secs. 6860 to 6905 GC. Plaintiffs opposed the vacation and filed a claim for. damag-es with the County Commissioners. They vacated the road and dismissed plaintiffs’ claim for damages. An appeal to the Probate Court was perfected by the plaintiffs and tried to a jury, Judge A. M. Barber presiding. He dismissed plaintiffs’ claim for damages and the jury found for the vacation. Plaintiffs prosecuted error to the Com’rhon Pleas. The ease was submitted to Judge Fred. H. Wolf, who affirmed the Probate Court.
Plaintiffs’ farm is in Franklin Townshop, Fulton County, Ohio. The land does, not abut on the part of the road thus vacated. He has an improved road along the entire east side of hio farm and has also close access to several principal improved highways of the county. The court held that he had no claim for damages because of the other and reasonable means of access which he had to his property. He claims that the vacation of this road leaves him w’thout access to the southwest part of his real estate which the road has furnished.
Several legal questions are raised growing-out of the proceedings in the Probate and Common Pleas Courts and several citations of authorities are given in the briefs.